Third District Court of Appeal
                                 State of Florida

                             Opinion filed June 7, 2017.

                                 ________________

                                 No. 3D16-1463
                           Lower Tribunal No. 10-27754
                               ________________

                              William H. Hubbell,
                                        Appellant,

                                           vs.

                                 Victoria Martin,
                                        Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Barbara Areces,
Judge.

      Jay M. Levy, P.A. and Jay M. Levy, for appellant.

      Elliot L. Miller, for appellee.


Before SUAREZ, C.J., and LAGOA and SCALES, JJ.

                       ON MOTION FOR CLARIFICATION

      PER CURIAM.

      We grant appellant’s motion for clarification, withdraw our prior opinion

filed April 12, 2017, and substitute the following in its place.
      We affirm the dismissal of the matter below but, pursuant to the parties’

agreement, we remand solely for the trial court to strike the phrase “plaintiff shall

take nothing by his complaint against Victoria Martin who shall go hence without

further day” and to issue an Order that states simply: “ORDERS and ADJUDGES

that the said motion be and the same is herewith GRANTED and this cause is

dismissed without prejudice.”

      Affirmed, remanded with instructions.




                                         2